DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the planar bottom of the groove as in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that a cylindrical surface is not planar.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the relationship between the “outer periphery of the plunger” of claim 1 and the “outer peripheral portion of the plunger” of claim 2 is unclear.  The examiner will interpret these limitations as synonymous.
Regarding claim 3, the “bottom dead center position” was previously recited in claim 1.  This causes confusion as to the nature of the bottom dead center position, as it implies that more than one bottom dead center position exists.  The examiner will interpret these limitations as synonymous.
Regarding claim 6, the disclosed surface of the claimed invention is cylindrical rather than planar.  That causes confusion as to the intended scope of this claim. The examiner is therefore interpreting this surface as being cylindrical as disclosed by the applicant.
Regarding claim 9, the claim is unclear as to the scope of the “sliding region”.  Specifically, the sliding region is defined relative to the plunger position (as is indicated by claim 1) so the sliding region of claim 9 is distinct and lacks antecedent basis.  
Regarding claim 10, there is insufficient antecedent basis for “the plunger sliding region”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2006/0222538 to Inoue et al. (Inoue hereinafter).
Regarding claim 1, Inoue teaches (see Fig. 14), a fuel supply pump (180) comprising a plunger (184) which slides on an inner peripheral portion (14) of a cylinder (12), a pressurizing chamber (220), and an annular groove (185) formed on an outer periphery of the plunger.  Inoue teaches a cylinder sliding region (specifically, the region of inner peripheral surface 14 below the lowermost extent of the annular groove 185 at bottom dead center), and that the annular groove is located closer to the pressurizing chamber than the axial center position of the sliding region (by the definition of that region proposed above).  The examiner notes that no particular location or structural feature is placed on the sliding region beyond its recitation as a cylinder sliding region and its location relative to the groove, and as such it reads on arbitrarily chosen sections of plunger and cylinder surfaces which slide.
Regarding claim 2, Inoue teaches a single groove.
Regarding claim 3, Inoue teaches a plunger sliding region (specifically the region of the plunger surface above the groove 185) wherein the annular groove is between the center of the plunger sliding region and the center of the cylinder sliding region.
Regarding claim 4, Inoue teaches first and second tapered surfaces which are oppositely inclined.
Regarding claim 6, as best understood by the examiner, a planar surface is taught by Inoue between the tapered surfaces.
Regarding claim 9, as best understood by the examiner, for a properly chosen cylinder sliding region, the annular groove (185) is located closer to the pressurizing chamber (220) than to the center of the sliding region.
Regarding claim 10, as best understood by the examiner, for properly chosen cylinder and plunger sliding regions, the groove is close to the side opposite the pressurizing chamber than the plunger sliding region center and closer to the pressurizing chamber than the cylinder sliding region center.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Regarding claim 5, Inoue does not explicitly disclose angles of the tapered surfaces, but one of ordinary skill in the art would appreciate that they are illustrated at less than 45 degrees (i.e. diagonal) and more than 10 degrees (i.e. nearly vertical), placing them in the claimed range.  In addition, the angle of a tapered hydrodynamic bearing surface is a known result effective variable for determining the pressure developed thereby, and as such the angle of a groove such as that of Inoue is obvious as a matter of routine optimization (MPEP 2144.05).
Regarding claims 7 and 8, the dimensions of the groove are recited alone, and as such may be reached by merely resizing the entire pump of Inoue as a whole.  Since size of a pump (essentially its working chamber) is a result effective variable determining the flow rate produced thereby, it would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6 May 2021